Citation Nr: 1038394	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  09- 26 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
service connection claim for a pulmonary disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from February 1954 to April 1974.

In an August 2007 rating decision, the RO essentially denied the 
Veteran's service connection claim for a pulmonary disability on 
the basis that there was no evidence of a nexus between the 
current disability and the reported in-service treatment for 
same.  The Veteran did not appeal such decision and it therefore 
became final.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which determined that new and material evidence had been received 
to reopen the claim of service connection for a pulmonary 
disability, but ultimately denied the claim on the merits.

The Board notes that while the RO reopened the claim, the 
requirement of submitting new and material evidence to reopen a 
claim is a material legal issue the Board is required to address 
on appeal, despite the RO's action.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-
1384 (Fed. Cir. 1996).  As such, the issue is captioned as above.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 
7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for 
a pulmonary disability, which he attributes to in-service 
treatment for colds and bronchitis.  Unfortunately, despite 
references to the Veteran's service treatment records by the RO 
and a June 2008 VA examiner, such records are not currently 
associated with the claims folder.  

Moreover, there is a question as to whether the Veteran had a 
lung disability pre-existed service.  A June 2008 VA examiner 
determined that the Veteran's pulmonary disability pre-existed 
his active service.  The Veteran, on the other hand, asserts that 
his current pulmonary disability had its onset during active 
service, and that he never had a pre-existing pulmonary 
disability.  Every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) 
(2010).  A Veteran who served during a period of war is presumed 
to be in sound condition when he entered into military service 
except for conditions noted on entrance medical examination.  38 
U.S.C. § 1111 (West 2002).  Where there is "clear and 
unmistakable" evidence that the injury or disease claimed pre-
existed service and was not aggravated during service, the 
presumption of soundness does not attach.  Id.

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious and manifest) is required to rebut 
the presumption of aggravation where the pre-service disability 
underwent an increase in severity during service. Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Without access to the Veteran's service treatment records, to 
include the enlistment examination report, the Board is unable to 
properly analyze the claim.  On remand, therefore, the Board 
finds that the Veteran's service treatment records should be 
located and re-associated with the claims folder.

The Board also notes that, in May 2007, the Veteran requested 
that his treatment records from the Navy Hospital in Orlando 
obtained.  There is no indication in the record that such request 
has been initiated.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to locate the 
Veteran's original service treatment 
records and associate them with the claims 
folder.  The records were apparently 
misplaced sometime after the June 2008 VA 
respiratory examination.  

2.  If the original service treatment 
records cannot be located, the AMC/RO 
should attempt to reconstruct the Veteran's 
service treatment records, to the extent 
possible.  All reconstruction efforts, 
negative responses, and information 
obtained should be associated with the 
claims file.

3.  The AMC/RO should contact the Veteran 
and ask him to provide the dates of 
pulmonary treatment at the Naval Hospital 
Orlando.  If necessary, have the Veteran 
submit a completed VA Form 21-4142, 
Authorization and Consent to Release 
Information to the VA, in order to obtain 
any identified records.  Any and all 
responses, including negative responses 
from the Veteran or from any treatment 
facility must be associated with the claims 
file.

4.  Thereafter, the Veteran should be 
scheduled for another VA respiratory 
examination.  The claims folder, to include 
a copy of this Remand, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should be 
performed.

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is first requested to offer an 
opinion as to whether there is clear and 
unmistakable evidence that the Veteran's 
current pulmonary disability preexisted 
service.  If so, a further opinion should 
be provided as to whether there is clear 
and unmistakable evidence that the disease 
or injury did not increase in severity 
during service.

However, if the examiner does not find that 
there is clear and unmistakable evidence 
that the pulmonary disability preexisted 
service, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the current 
pulmonary disability is etiologically 
related to service. In rendering this 
opinion, the examiner should reconcile the 
opinion with the reported in-service 
treatment for colds and bronchitis, the 
post-service treatment records, the June 
2008 VA opinion, and the Veteran's 
assertion expressed in his July 2008 notice 
of disagreement.  The examiner is also 
asked to comment on the effect smoking has 
on the Veteran's pulmonary disability.  

A complete rationale should be provided for 
any proffered opinions.

5.  Upon completion of the above-requested 
development, the AMC/RO should readjudicate 
the issue on appeal.  All applicable laws 
and regulations should be considered.  If 
any benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the Veteran until he is notified 
by the AMC/RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial of 
his claim.  38 C.F.R. § 3.655 (2010).  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


